BISCHOFF, J.
The judgment for dismissal of the complaint upon the merits (Municipal Court Act, § 249; Daws 1902, p. 1561, c. 580) is supported by credible evidence that the plaintiff was not employed as a broker, but was dealt with as one who asserted himself to be an intending purchaser. Thus we cannot assume that the conclusion was reached upon some other ground, assailed by the appellant as erroneous. It would appear, however, that the absence of written authority was fatal to the case. Whiteley v. Terry, 83 App. Div. 197, 82 N. Y. Supp. 89.
Judgment affirmed, with costs. All concur.